Exhibit  10.1

INDEMNITY AGREEMENT

This Indemnity Agreement, dated as of                 , 2006, is made by and
between Regal Entertainment Group, a Delaware corporation (the “Company”), and
                       (the “Indemnitee”).

RECITALS


A.    THE COMPANY IS AWARE THAT COMPETENT AND EXPERIENCED PERSONS ARE
INCREASINGLY RELUCTANT TO SERVE AS DIRECTORS, OFFICERS OR AGENTS OF CORPORATIONS
UNLESS THEY ARE PROTECTED BY COMPREHENSIVE LIABILITY INSURANCE OR
INDEMNIFICATION, DUE TO INCREASED EXPOSURE TO LITIGATION COSTS AND RISKS
RESULTING FROM THEIR SERVICE TO SUCH CORPORATIONS, AND DUE TO THE FACT THAT THE
EXPOSURE FREQUENTLY BEARS NO REASONABLE RELATIONSHIP TO THE COMPENSATION OF SUCH
DIRECTORS, OFFICERS AND OTHER AGENTS.


B.    THE STATUTES AND JUDICIAL DECISIONS REGARDING THE DUTIES OF DIRECTORS AND
OFFICERS ARE OFTEN DIFFICULT TO APPLY, AMBIGUOUS, OR CONFLICTING, AND THEREFORE
FAIL TO PROVIDE SUCH DIRECTORS, OFFICERS AND AGENTS WITH ADEQUATE, RELIABLE
KNOWLEDGE OF LEGAL RISKS TO WHICH THEY ARE EXPOSED OR INFORMATION REGARDING THE
PROPER COURSE OF ACTION TO TAKE.


C.    PLAINTIFFS OFTEN SEEK DAMAGES IN SUCH LARGE AMOUNTS AND THE COSTS OF
LITIGATION MAY BE SO LARGE (WHETHER OR NOT THE CASE IS MERITORIOUS), THAT THE
DEFENSE AND/OR SETTLEMENT OF SUCH LITIGATION IS OFTEN BEYOND THE PERSONAL
RESOURCES OF DIRECTORS, OFFICERS AND OTHER AGENTS.


D.    THE COMPANY BELIEVES THAT IT IS UNREASONABLE FOR ITS DIRECTORS, OFFICERS
AND AGENTS AND THE DIRECTORS, OFFICERS AND AGENTS OF ITS SUBSIDIARIES TO ASSUME
THE RISK OF JUDGMENTS AND OTHER EXPENSES WHICH MAY OCCUR IN CASES IN WHICH THE
DIRECTOR, OFFICER OR AGENT RECEIVED NO PERSONAL BENEFIT OR WAS NOT CULPABLE.


E.     THE COMPANY RECOGNIZES THAT THE ISSUES IN CONTROVERSY IN LITIGATION
AGAINST A DIRECTOR, OFFICER OR AGENT OF A CORPORATION SUCH AS THE COMPANY OR ITS
SUBSIDIARIES ARE OFTEN RELATED TO THE KNOWLEDGE, MOTIVES AND INTENT OF SUCH
DIRECTOR, OFFICER OR AGENT, THAT HE OR SHE IS USUALLY THE ONLY WITNESS WITH
KNOWLEDGE OF THE ESSENTIAL FACTS AND EXCULPATING CIRCUMSTANCES REGARDING SUCH
MATTERS, AND THAT THE LONG PERIOD OF TIME WHICH USUALLY ELAPSES BEFORE THE TRIAL
OR OTHER DISPOSITION OF SUCH LITIGATION OFTEN EXTENDS BEYOND THE TIME THAT THE
DIRECTOR, OFFICER OR AGENT CAN REASONABLY RECALL SUCH MATTERS AND MAY EXTEND
BEYOND THE NORMAL TIME FOR RETIREMENT FOR SUCH DIRECTOR, OFFICER OR AGENT WITH
THE RESULT THAT HE OR SHE, AFTER RETIREMENT OR IN THE EVENT OF HIS OR HER DEATH,
HIS OR HER SPOUSE, HEIRS, EXECUTORS OR ADMINISTRATORS MAY BE FACED WITH LIMITED
ABILITY AND UNDUE HARDSHIP IN MAINTAINING AN ADEQUATE DEFENSE, WHICH MAY
DISCOURAGE SUCH A DIRECTOR, OFFICER OR AGENT FROM SERVING IN THAT POSITION.


F.     BASED UPON THEIR EXPERIENCE AS BUSINESS MANAGERS, THE BOARD OF DIRECTORS
OF THE COMPANY (THE “BOARD”) HAS CONCLUDED THAT, TO RETAIN AND ATTRACT TALENTED
AND EXPERIENCED INDIVIDUALS TO SERVE AS DIRECTORS, OFFICERS AND AGENTS OF THE
COMPANY AND ITS SUBSIDIARIES AND TO ENCOURAGE SUCH INDIVIDUALS TO TAKE THE
BUSINESS RISKS NECESSARY FOR THE SUCCESS OF THE COMPANY AND ITS SUBSIDIARIES, IT
IS NECESSARY FOR THE COMPANY TO CONTRACTUALLY INDEMNIFY ITS DIRECTORS, OFFICERS
AND AGENTS AND THE DIRECTORS, OFFICERS AND AGENTS OF ITS SUBSIDIARIES, AND HAS
FURTHER

 

1

--------------------------------------------------------------------------------


 


CONCLUDED THAT THE FAILURE TO PROVIDE SUCH CONTRACTUAL INDEMNIFICATION COULD
RESULT IN HARM TO THE COMPANY AND ITS SUBSIDIARIES AND THE COMPANY’S
STOCKHOLDERS.


G.    SECTION 145 OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, UNDER
WHICH THE COMPANY IS ORGANIZED (“SECTION 145”), EMPOWERS THE COMPANY TO
INDEMNIFY ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS BY AGREEMENT AND TO
INDEMNIFY PERSONS WHO SERVE, AT THE REQUEST OF THE COMPANY, AS THE DIRECTORS,
OFFICERS, EMPLOYEES OR AGENTS OF OTHER CORPORATIONS OR ENTERPRISES, AND
EXPRESSLY PROVIDES THAT THE INDEMNIFICATION PROVIDED BY SECTION 145 IS NOT
EXCLUSIVE.


H.    THE COMPANY DESIRES AND HAS REQUESTED THE INDEMNITEE TO SERVE AS A
DIRECTOR, OFFICER OR AGENT OF THE COMPANY AND/OR ONE OR MORE SUBSIDIARIES OF THE
COMPANY FREE FROM UNDUE CONCERN FOR CLAIMS FOR DAMAGES ARISING OUT OF OR RELATED
TO SUCH SERVICES TO THE COMPANY AND/OR ONE OR MORE SUBSIDIARIES OF THE COMPANY.


I.      INDEMNITEE IS WILLING TO SERVE THE COMPANY AND/OR ONE OR MORE
SUBSIDIARIES OF THE COMPANY, PROVIDED THAT INDEMNITEE IS FURNISHED THE INDEMNITY
PROVIDED FOR HEREIN.

AGREEMENT

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.     DEFINITIONS.


(A)   AGENT.  FOR THE PURPOSES OF THIS AGREEMENT, “AGENT” OF THE COMPANY MEANS
ANY PERSON WHO IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE OR OTHER AGENT OF THE
COMPANY OR A SUBSIDIARY OF THE COMPANY; OR IS OR WAS SERVING AT THE REQUEST OF,
FOR THE CONVENIENCE OF, OR TO REPRESENT THE INTERESTS OF THE COMPANY OR A
SUBSIDIARY OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER
FOREIGN OR DOMESTIC CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER
ENTERPRISE; OR WAS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF A FOREIGN OR
DOMESTIC CORPORATION THAT WAS A PREDECESSOR CORPORATION OF THE COMPANY OR A
SUBSIDIARY OF THE COMPANY, OR WAS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF
ANOTHER ENTERPRISE AT THE REQUEST OF, FOR THE CONVENIENCE OF, OR TO REPRESENT
THE INTERESTS OF SUCH PREDECESSOR CORPORATION.


(B)   EXPENSES.  FOR PURPOSES OF THIS AGREEMENT, “EXPENSES” INCLUDE ALL
OUT-OF-POCKET COSTS OF ANY TYPE OR NATURE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, ALL ATTORNEYS’ FEES AND RELATED DISBURSEMENTS), ACTUALLY AND
REASONABLY INCURRED BY THE INDEMNITEE IN CONNECTION WITH EITHER THE
INVESTIGATION, DEFENSE OR APPEAL OF A PROCEEDING OR ESTABLISHING OR ENFORCING A
RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT OR SECTION 145 OR OTHERWISE;
PROVIDED, HOWEVER, THAT “EXPENSES” SHALL NOT INCLUDE ANY JUDGMENTS, FINES, ERISA
EXCISE TAXES OR PENALTIES, OR AMOUNTS PAID IN SETTLEMENT OF A PROCEEDING.


(C)   PROCEEDING.  FOR THE PURPOSES OF THIS AGREEMENT, “PROCEEDING” MEANS ANY
THREATENED, PENDING, OR COMPLETED ACTION, SUIT OR OTHER PROCEEDING, WHETHER
CIVIL, CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE.

 

2

--------------------------------------------------------------------------------


 


(D)   SUBSIDIARY.  FOR PURPOSES OF THIS AGREEMENT, “SUBSIDIARY” MEANS ANY
CORPORATION OF WHICH MORE THAN 50% OF THE OUTSTANDING VOTING POWER IS OWNED
DIRECTLY OR INDIRECTLY BY THE COMPANY, BY THE COMPANY AND ONE OR MORE OTHER
SUBSIDIARIES, OR BY ONE OR MORE OTHER SUBSIDIARIES.


2.     AGREEMENT TO SERVE.  THE INDEMNITEE AGREES TO SERVE AS AGENT OF THE
COMPANY, AT ITS WILL, SO LONG AS INDEMNITEE IS DULY APPOINTED OR ELECTED AND
QUALIFIED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE BYLAWS OF THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY OR UNTIL SUCH TIME AS INDEMNITEE
TENDERS HIS OR HER RESIGNATION IN WRITING; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED IN THIS AGREEMENT IS INTENDED TO CREATE ANY RIGHT TO CONTINUED
EMPLOYMENT BY INDEMNITEE.


3.     LIABILITY INSURANCE.


(A)   MAINTENANCE OF D&O INSURANCE.  THE COMPANY HEREBY COVENANTS AND AGREES
THAT, SO LONG AS THE INDEMNITEE SHALL CONTINUE TO SERVE AS AN AGENT OF THE
COMPANY AND THEREAFTER SO LONG AS THE INDEMNITEE SHALL BE SUBJECT TO ANY
POSSIBLE PROCEEDING BY REASON OF THE FACT THAT THE INDEMNITEE WAS AN AGENT OF
THE COMPANY, THE COMPANY, SUBJECT TO SECTION 3(C), SHALL PROMPTLY OBTAIN AND
MAINTAIN IN FULL FORCE AND EFFECT DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
(“D&O INSURANCE”) IN REASONABLE AMOUNTS FROM ESTABLISHED AND REPUTABLE INSURERS.


(B)   RIGHTS AND BENEFITS.  IN ALL POLICIES OF D&O INSURANCE, THE INDEMNITEE
SHALL BE NAMED AS AN INSURED IN SUCH A MANNER AS TO PROVIDE THE INDEMNITEE THE
SAME RIGHTS AND BENEFITS AS ARE ACCORDED TO THE MOST FAVORABLY INSURED OF THE
COMPANY’S DIRECTORS.


(C)   LIMITATION ON REQUIRED MAINTENANCE OF D&O INSURANCE.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL HAVE NO OBLIGATION TO OBTAIN OR MAINTAIN D&O
INSURANCE IF THE COMPANY DETERMINES IN GOOD FAITH THAT SUCH INSURANCE IS NOT
REASONABLY AVAILABLE, THE PREMIUM COSTS FOR SUCH INSURANCE ARE DISPROPORTIONATE
TO THE AMOUNT OF COVERAGE PROVIDED, THE COVERAGE PROVIDED BY SUCH INSURANCE IS
LIMITED BY EXCLUSIONS SO AS TO PROVIDE AN INSUFFICIENT BENEFIT, OR THE
INDEMNITEE IS COVERED BY SIMILAR INSURANCE MAINTAINED BY A SUBSIDIARY OF THE
COMPANY.


4.     MANDATORY INDEMNIFICATION.  SUBJECT TO SECTION 10 BELOW, THE COMPANY
SHALL INDEMNIFY THE INDEMNITEE AS FOLLOWS:


(A)   THIRD PARTY ACTIONS.  IF THE INDEMNITEE WAS OR IS A PARTY OR IS THREATENED
TO BE MADE A PARTY TO ANY PROCEEDING (OTHER THAN AN ACTION BY OR IN THE RIGHT OF
THE COMPANY) BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS AN AGENT OF THE
COMPANY, OR BY REASON OF ANYTHING DONE OR NOT DONE BY HIM OR HER IN ANY SUCH
CAPACITY, THE COMPANY SHALL INDEMNIFY THE INDEMNITEE AGAINST ANY AND ALL
EXPENSES AND LIABILITIES OF ANY TYPE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO,
JUDGMENTS, FINES, ERISA EXCISE TAXES AND PENALTIES, AND AMOUNTS PAID IN
SETTLEMENT) ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH
THE INVESTIGATION, DEFENSE, SETTLEMENT OR APPEAL OF SUCH PROCEEDING, PROVIDED
THE INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER HE REASONABLY BELIEVED TO BE
IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS,
AND, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD NO REASONABLE CAUSE
TO BELIEVE HIS CONDUCT WAS UNLAWFUL.

 

3

--------------------------------------------------------------------------------


 


(B)   OTHER ACTIONS.  IF THE INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE
MADE A PARTY TO ANY PROCEEDING BY OR IN THE RIGHT OF THE COMPANY BY REASON OF
THE FACT THAT INDEMNITEE IS OR WAS AN AGENT OF THE COMPANY, OR BY REASON OF
ANYTHING DONE OR NOT DONE BY HIM OR HER IN ANY SUCH CAPACITY, THE COMPANY SHALL
INDEMNIFY THE INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED
BY HIM IN CONNECTION WITH THE INVESTIGATION, DEFENSE, SETTLEMENT, OR APPEAL OF
SUCH PROCEEDING, PROVIDED THE INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER
INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF
THE COMPANY AND ITS STOCKHOLDERS; EXCEPT THAT NO INDEMNIFICATION UNDER THIS
SUBSECTION 4(B) SHALL BE MADE IN RESPECT OF ANY CLAIM, ISSUE OR MATTER AS TO
WHICH INDEMNITEE SHALL HAVE BEEN FINALLY ADJUDGED TO BE LIABLE TO THE COMPANY BY
A COURT OF COMPETENT JURISDICTION UNLESS AND ONLY TO THE EXTENT THAT THE COURT
IN WHICH SUCH PROCEEDING WAS BROUGHT SHALL DETERMINE UPON APPLICATION THAT,
DESPITE THE ADJUDICATION OF LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES OF
THE CASE, INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO INDEMNITY FOR SUCH
AMOUNTS WHICH THE COURT SHALL DEEM PROPER.


(C)   ACTIONS WHERE INDEMNITEE IS DECEASED.  IF THE INDEMNITEE WAS OR IS A PARTY
OR IS THREATENED TO BE MADE A PARTY TO ANY PROCEEDING BY REASON OF THE FACT THAT
INDEMNITEE IS OR WAS AN AGENT OF THE COMPANY, OR BY REASON OF ANYTHING DONE OR
NOT DONE BY HIM OR HER IN ANY SUCH CAPACITY, AND IF PRIOR TO, DURING THE
PENDENCY OF OR AFTER COMPLETION OF SUCH PROCEEDING INDEMNITEE DIES, THE COMPANY
SHALL INDEMNIFY THE INDEMNITEE’S HEIRS, EXECUTORS AND ADMINISTRATORS AGAINST ANY
AND ALL EXPENSES AND LIABILITIES OF ANY TYPE WHATSOEVER (INCLUDING, BUT NOT
LIMITED TO, JUDGMENTS, FINES, ERISA EXCISE TAXES AND PENALTIES, AND AMOUNTS PAID
IN SETTLEMENT) ACTUALLY AND REASONABLY INCURRED TO THE EXTENT INDEMNITEE WOULD
HAVE BEEN ENTITLED TO INDEMNIFICATION PURSUANT TO SECTIONS 4(A) OR 4(B) ABOVE
WERE INDEMNITEE STILL ALIVE.


(D)   LIMITATIONS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT BE
OBLIGATED TO INDEMNIFY THE INDEMNITEE FOR EXPENSES OR LIABILITIES OF ANY TYPE
WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, JUDGMENTS, FINES, ERISA EXCISE TAXES
AND PENALTIES, AND AMOUNTS PAID IN SETTLEMENT) FOR WHICH PAYMENT IS ACTUALLY
MADE TO OR ON BEHALF OF INDEMNITEE UNDER A VALID AND COLLECTIBLE INSURANCE
POLICY OF D&O INSURANCE, OR UNDER A VALID AND ENFORCEABLE INDEMNITY CLAUSE,
BY-LAW OR OTHER AGREEMENT.


5.     PARTIAL INDEMNIFICATION.  IF THE INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR A PORTION OF
ANY EXPENSES OR LIABILITIES OF ANY TYPE WHATSOEVER (INCLUDING, BUT NOT LIMITED
TO, JUDGMENTS, FINES, ERISA EXCISE TAXES AND PENALTIES, AND AMOUNTS PAID IN
SETTLEMENT) INCURRED BY INDEMNITEE IN THE INVESTIGATION, DEFENSE, SETTLEMENT OR
APPEAL OF A PROCEEDING, BUT NOT ENTITLED, HOWEVER, TO INDEMNIFICATION FOR ALL OF
SUCH EXPENSES OR LIABILITIES, THE COMPANY SHALL NEVERTHELESS INDEMNIFY THE
INDEMNITEE FOR SUCH TOTAL AMOUNT OF EXPENSES OR LIABILITIES LESS THE PORTION
THEREOF TO WHICH THE INDEMNITEE IS NOT ENTITLED.


6.     MANDATORY ADVANCEMENT OF EXPENSES.  SUBJECT TO SECTION 9(A) BELOW, THE
COMPANY SHALL ADVANCE ALL EXPENSES INCURRED BY THE INDEMNITEE IN CONNECTION WITH
THE INVESTIGATION, DEFENSE, SETTLEMENT OR APPEAL OF ANY PROCEEDING TO WHICH THE
INDEMNITEE IS A PARTY OR IS THREATENED TO BE MADE A PARTY, BY REASON OF THE FACT
THAT THE INDEMNITEE IS OR WAS AN AGENT OF THE COMPANY.  INDEMNITEE HEREBY
UNDERTAKES TO REPAY SUCH AMOUNTS ADVANCED ONLY IF, AND TO THE EXTENT THAT, IT
SHALL BE DETERMINED ULTIMATELY THAT THE INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED BY THE COMPANY AS AUTHORIZED HEREBY.  THE ADVANCES TO BE MADE
HEREUNDER SHALL BE PAID BY THE COMPANY TO THE INDEMNITEE WITHIN TWENTY (20) DAYS
FOLLOWING DELIVERY OF A WRITTEN REQUEST

 

4

--------------------------------------------------------------------------------


 


THEREFOR BY THE INDEMNITEE TO THE COMPANY.  IN THE EVENT THAT THE COMPANY FAILS
TO PAY EXPENSES AS INCURRED BY THE INDEMNITEE AS REQUIRED BY THIS PARAGRAPH,
INDEMNITEE MAY SEEK MANDATORY INJUNCTIVE RELIEF FROM ANY COURT HAVING
JURISDICTION TO REQUIRE THE COMPANY TO PAY EXPENSES AS SET FORTH IN THIS
PARAGRAPH.  IF INDEMNITEE SEEKS MANDATORY INJUNCTIVE RELIEF PURSUANT TO THIS
PARAGRAPH, IT SHALL NOT BE A DEFENSE TO ENFORCEMENT OF THE COMPANY’S OBLIGATIONS
SET FORTH IN THIS PARAGRAPH THAT INDEMNITEE HAS AN ADEQUATE REMEDY AT LAW FOR
DAMAGES.


7.     NOTICE AND OTHER INDEMNIFICATION PROCEDURES.


(A)   NOTICE BY INDEMNITEE.  PROMPTLY AFTER RECEIPT BY THE INDEMNITEE OF NOTICE
OF THE COMMENCEMENT OF OR THE THREAT OF COMMENCEMENT OF ANY PROCEEDING, THE
INDEMNITEE SHALL, IF THE INDEMNITEE BELIEVES THAT INDEMNIFICATION WITH RESPECT
THERETO MAY BE SOUGHT FROM THE COMPANY UNDER THIS AGREEMENT, NOTIFY THE COMPANY
OF THE COMMENCEMENT OR THREAT OF COMMENCEMENT THEREOF.


(B)   NOTICE BY COMPANY.  IF, AT THE TIME OF THE RECEIPT OF A NOTICE OF THE
COMMENCEMENT OF A PROCEEDING PURSUANT TO SECTION 7(A) HEREOF, THE COMPANY HAS
D&O INSURANCE IN EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF THE
COMMENCEMENT OF SUCH PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN THE RESPECTIVE POLICIES.  THE COMPANY SHALL THEREAFTER
TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF
OF THE INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN
ACCORDANCE WITH THE TERMS OF SUCH POLICIES.


(C)   DEFENSE.  IN THE EVENT THE COMPANY SHALL BE OBLIGATED TO PAY THE EXPENSES
OF ANY PROCEEDING AGAINST THE INDEMNITEE, THE COMPANY, IF APPROPRIATE, SHALL BE
ENTITLED TO ASSUME THE DEFENSE OF SUCH PROCEEDING, WITH COUNSEL APPROVED BY THE
INDEMNITEE IN INDEMNITEE’S REASONABLE DISCRETION, UPON THE DELIVERY TO THE
INDEMNITEE OF WRITTEN NOTICE OF ITS ELECTION SO TO DO.  AFTER DELIVERY OF SUCH
NOTICE, APPROVAL OF SUCH COUNSEL BY THE INDEMNITEE AND THE RETENTION OF SUCH
COUNSEL BY THE COMPANY, THE COMPANY WILL NOT BE LIABLE TO THE INDEMNITEE UNDER
THIS AGREEMENT FOR ANY FEES OF COUNSEL SUBSEQUENTLY INCURRED BY THE INDEMNITEE
WITH RESPECT TO THE SAME PROCEEDING, PROVIDED THAT (I) THE INDEMNITEE SHALL HAVE
THE RIGHT TO EMPLOY COUNSEL IN ANY SUCH PROCEEDING AT THE INDEMNITEE’S EXPENSE;
AND (II) IF (A) THE EMPLOYMENT OF COUNSEL BY THE INDEMNITEE HAS BEEN PREVIOUSLY
AUTHORIZED BY THE COMPANY, (B) THE INDEMNITEE SHALL HAVE REASONABLY CONCLUDED
THAT THERE MAY BE A CONFLICT OF INTEREST BETWEEN THE COMPANY AND THE INDEMNITEE
IN THE CONDUCT OF ANY SUCH DEFENSE, OR (C) THE COMPANY SHALL NOT, IN FACT, HAVE
EMPLOYED COUNSEL TO ASSUME THE DEFENSE OF SUCH PROCEEDING, THEN THE FEES AND
EXPENSES OF INDEMNITEE’S COUNSEL SHALL BE AT THE EXPENSE OF THE COMPANY.


8.     DETERMINATION OF RIGHT TO INDEMNIFICATION.


(A)   SUCCESSFUL DEFENSE.  TO THE EXTENT THE INDEMNITEE HAS BEEN SUCCESSFUL ON
THE MERITS OR OTHERWISE IN DEFENSE OF ANY PROCEEDING (INCLUDING, WITHOUT
LIMITATION, AN ACTION BY OR IN THE RIGHT OF THE COMPANY) TO WHICH THE INDEMNITEE
WAS A PARTY BY REASON OF THE FACT THAT HE OR SHE IS OR WAS AN AGENT OF THE
COMPANY AT ANY TIME, THE COMPANY SHALL INDEMNIFY THE INDEMNITEE AGAINST ALL
EXPENSES OF ANY TYPE WHATSOEVER ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE
IN CONNECTION WITH THE INVESTIGATION, DEFENSE OR APPEAL OF SUCH PROCEEDING.

 

5

--------------------------------------------------------------------------------


 


(B)   OTHER SITUATIONS.  IN THE EVENT THAT SECTION 8(A) IS INAPPLICABLE, THE
COMPANY SHALL ALSO INDEMNIFY THE INDEMNITEE UNLESS, AND EXCEPT TO THE EXTENT
THAT, THE COMPANY SHALL PROVE BY CLEAR AND CONVINCING EVIDENCE IN A FORUM
DETERMINED UNDER SECTION 8(C) BELOW THAT THE INDEMNITEE HAS NOT MET THE
APPLICABLE STANDARD OF CONDUCT REQUIRED TO ENTITLE THE INDEMNITEE TO SUCH
INDEMNIFICATION.


(C)   SELECTION OF FORUM; DETERMINATION THAT INDEMNIFICATION PROPER.  THE
INDEMNITEE SHALL BE ENTITLED TO SELECT THE MANNER IN WHICH THE VALIDITY OF THE
COMPANY’S CLAIM UNDER SECTION 8(B) HEREOF THAT THE INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION WILL BE DETERMINED FROM AMONG THE FOLLOWING:

(I)            BY A MAJORITY VOTE OF THE DIRECTORS WHO ARE NOT PARTIES TO THE
PROCEEDING FOR WHICH INDEMNIFICATION IS BEING SOUGHT, EVEN THOUGH LESS THAN A
QUORUM, OR BY A COMMITTEE OF SUCH DIRECTORS DESIGNATED BY MAJORITY VOTE OF SUCH
DIRECTORS, EVEN THOUGH LESS THAN A QUORUM;

(II)           BY THE STOCKHOLDERS OF THE COMPANY; OR

(III)          IF THERE ARE NO DIRECTORS WHO SATISFY THE REQUIREMENTS OF SECTION
8(C)(I) ABOVE, OR IF DIRECTORS WHO SATISFY THE REQUIREMENTS OF SECTION 8(C)(I)
SO DIRECT, BY INDEPENDENT LEGAL COUNSEL SELECTED BY THE INDEMNITEE, AND APPROVED
BY THE BOARD IN ITS REASONABLE DISCRETION, WHICH COUNSEL SHALL MAKE SUCH
DETERMINATION IN A WRITTEN OPINION.


(D)   SUBMISSION TO FORUM.  AS SOON AS PRACTICABLE AND IN NO EVENT LATER THAN
THIRTY (30) DAYS AFTER WRITTEN NOTICE OF THE INDEMNITEE’S CHOICE OF MANNER
PURSUANT TO SECTION 8(C) ABOVE, THE COMPANY SHALL, AT ITS OWN EXPENSE, SUBMIT TO
THE SELECTED FORUM ITS CLAIM THAT THE INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION; AND THE COMPANY SHALL ACT IN GOOD FAITH TO ASSURE THE
INDEMNITEE A COMPLETE OPPORTUNITY TO DEFEND AGAINST SUCH CLAIM.


(E)   APPLICATION TO COURT OF CHANCERY.  NOTWITHSTANDING A DETERMINATION BY ANY
FORUM LISTED IN SECTION 8(C) HEREOF THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION WITH RESPECT TO A SPECIFIC PROCEEDING, THE INDEMNITEE SHALL HAVE
THE RIGHT TO APPLY TO THE COURT OF CHANCERY OF DELAWARE, THE COURT IN WHICH THAT
PROCEEDING IS OR WAS PENDING OR ANY OTHER COURT OF COMPETENT JURISDICTION, FOR
THE PURPOSE OF ENFORCING THE INDEMNITEE’S RIGHT TO INDEMNIFICATION PURSUANT TO
THIS AGREEMENT.


(F)    EXPENSES RELATED TO THIS AGREEMENT.  NOTWITHSTANDING ANY OTHER PROVISION
IN THIS AGREEMENT TO THE CONTRARY, THE COMPANY SHALL INDEMNIFY THE INDEMNITEE
AGAINST ALL EXPENSES INCURRED BY THE INDEMNITEE IN CONNECTION WITH ANY HEARING
OR PROCEEDING UNDER THIS SECTION 8 INVOLVING THE INDEMNITEE AND AGAINST ALL
EXPENSES INCURRED BY THE INDEMNITEE IN CONNECTION WITH ANY OTHER PROCEEDING
BETWEEN THE COMPANY AND THE INDEMNITEE INVOLVING THE INTERPRETATION OR
ENFORCEMENT (SUBJECT TO SECTION 11) OF THE RIGHTS OF THE INDEMNITEE UNDER THIS
AGREEMENT UNLESS A COURT OF COMPETENT JURISDICTION FINDS THAT EACH OF THE CLAIMS
AND/OR DEFENSES OF THE INDEMNITEE IN ANY SUCH PROCEEDING WAS FRIVOLOUS OR MADE
IN BAD FAITH.

 

6

--------------------------------------------------------------------------------


 


9.     EXCEPTIONS.  ANY OTHER PROVISION HEREIN TO THE CONTRARY NOTWITHSTANDING,
THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF THIS AGREEMENT:


(A)   CLAIMS INITIATED BY INDEMNITEE.  TO INDEMNIFY OR ADVANCE EXPENSES TO THE
INDEMNITEE WITH RESPECT TO PROCEEDINGS OR CLAIMS INITIATED OR BROUGHT
VOLUNTARILY BY THE INDEMNITEE AND NOT BY WAY OF DEFENSE, UNLESS (I) SUCH
INDEMNIFICATION IS EXPRESSLY REQUIRED TO BE MADE BY LAW, (II) THE PROCEEDING WAS
AUTHORIZED BY THE BOARD, (III) SUCH INDEMNIFICATION IS PROVIDED BY THE COMPANY,
IN ITS SOLE DISCRETION, PURSUANT TO THE POWERS VESTED IN THE COMPANY UNDER THE
GENERAL CORPORATION LAW OF THE STATE OF DELAWARE OR (IV) THE PROCEEDING IS
BROUGHT TO ESTABLISH OR ENFORCE A RIGHT TO INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES UNDER THIS AGREEMENT OR ANY OTHER STATUTE OR LAW OR OTHERWISE AS
REQUIRED UNDER SECTION 145;


(B)   LACK OF GOOD FAITH.  TO INDEMNIFY THE INDEMNITEE FOR ANY EXPENSES INCURRED
BY THE INDEMNITEE WITH RESPECT TO ANY PROCEEDING INSTITUTED BY THE INDEMNITEE TO
ENFORCE OR INTERPRET THIS AGREEMENT, IF A COURT OF COMPETENT JURISDICTION
DETERMINES THAT THE MATERIAL ASSERTIONS MADE BY THE INDEMNITEE IN SUCH
PROCEEDING WERE NOT MADE IN GOOD FAITH OR WERE FRIVOLOUS; OR


(C)   UNAUTHORIZED SETTLEMENTS.  TO INDEMNIFY THE INDEMNITEE FOR ANY AMOUNTS
PAID IN SETTLEMENT OF A PROCEEDING UNLESS THE COMPANY CONSENTS TO SUCH
SETTLEMENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


10.   NON-EXCLUSIVITY.  THE PROVISIONS FOR INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES SET FORTH IN THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY OTHER
RIGHTS THAT THE INDEMNITEE MAY HAVE UNDER ANY PROVISION OF LAW, THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BYLAWS AS IN EFFECT FROM TIME TO TIME, THE VOTE
OF THE COMPANY’S STOCKHOLDERS OR DISINTERESTED DIRECTORS, OTHER AGREEMENTS, OR
OTHERWISE, BOTH AS TO ACTION IN INDEMNITEE’S OFFICIAL CAPACITY AND TO ACTION IN
ANOTHER CAPACITY WHILE OCCUPYING INDEMNITEE’S POSITION AS AN AGENT OF THE
COMPANY, AND THE INDEMNITEE’S RIGHTS HEREUNDER SHALL CONTINUE AFTER THE
INDEMNITEE HAS CEASED ACTING AS AN AGENT OF THE COMPANY AND SHALL INURE TO THE
BENEFIT OF THE HEIRS, EXECUTORS AND ADMINISTRATORS OF THE INDEMNITEE.


11.   ENFORCEMENT.  ANY RIGHT TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
GRANTED BY THIS AGREEMENT TO INDEMNITEE SHALL BE ENFORCEABLE BY OR ON BEHALF OF
INDEMNITEE IN ANY COURT OF COMPETENT JURISDICTION IF (I) THE CLAIM FOR
INDEMNIFICATION OR ADVANCES IS DENIED, IN WHOLE OR IN PART, OR (II) NO
DISPOSITION OF SUCH CLAIM IS MADE WITHIN SIXTY (60) DAYS OF WRITTEN REQUEST
THEREFOR.  INDEMNITEE, IN SUCH ENFORCEMENT ACTION, IF SUCCESSFUL IN WHOLE OR IN
PART, SHALL BE ENTITLED TO BE PAID ALSO THE EXPENSE OF PROSECUTING INDEMNITEE’S
CLAIM.  IT SHALL BE A DEFENSE TO ANY ACTION FOR WHICH A CLAIM FOR
INDEMNIFICATION IS MADE UNDER THIS AGREEMENT (OTHER THAN AN ACTION BROUGHT TO
ENFORCE A CLAIM FOR EXPENSES PURSUANT TO SECTION 6 HEREOF, PROVIDED THAT THE
REQUIRED UNDERTAKING HAS BEEN TENDERED TO THE COMPANY) THAT INDEMNITEE IS NOT
ENTITLED TO INDEMNIFICATION BECAUSE OF THE LIMITATIONS SET FORTH IN SECTIONS 4
AND 9 HEREOF.  NEITHER THE FAILURE OF THE COMPANY (INCLUDING ITS BOARD OF
DIRECTORS OR ITS STOCKHOLDERS) TO HAVE MADE A DETERMINATION PRIOR TO THE
COMMENCEMENT OF SUCH ENFORCEMENT ACTION THAT INDEMNIFICATION OF INDEMNITEE IS
PROPER IN THE CIRCUMSTANCES, NOR AN ACTUAL DETERMINATION BY THE COMPANY
(INCLUDING ITS BOARD OF DIRECTORS OR ITS STOCKHOLDERS) THAT SUCH INDEMNIFICATION
IS IMPROPER, SHALL

 

7

--------------------------------------------------------------------------------


 


BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT INDEMNITEE IS NOT
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT OR OTHERWISE.


12.   SUBROGATION.  IN THE EVENT THE COMPANY IS OBLIGATED TO MAKE A PAYMENT
UNDER THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH
PAYMENT TO ALL OF THE RIGHTS OF RECOVERY UNDER AN INSURANCE POLICY OR ANY OTHER
INDEMNITY AGREEMENT COVERING THE INDEMNITEE, WHO SHALL EXECUTE ALL DOCUMENTS
REQUIRED AND SHALL DO ALL ACTS THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS AND
TO ENABLE THE COMPANY EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


13.   SURVIVAL OF RIGHTS.


(A)   ALL AGREEMENTS AND OBLIGATIONS OF THE COMPANY CONTAINED HEREIN SHALL
CONTINUE DURING THE PERIOD INDEMNITEE IS AN AGENT OF THE COMPANY AND SHALL
CONTINUE THEREAFTER SO LONG AS INDEMNITEE SHALL BE SUBJECT TO ANY POSSIBLE CLAIM
OR THREATENED, PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING, WHETHER CIVIL,
CRIMINAL, ARBITRATIONAL, ADMINISTRATIVE OR INVESTIGATIVE, BY REASON OF THE FACT
THAT INDEMNITEE WAS SERVING IN THE CAPACITY REFERRED TO HEREIN.


(B)   THE COMPANY SHALL REQUIRE ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) OR TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY, EXPRESSLY TO ASSUME
AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT
THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN
PLACE.


14.   INTERPRETATION OF AGREEMENT.  IT IS UNDERSTOOD THAT THE PARTIES HERETO
INTEND THIS AGREEMENT TO BE INTERPRETED AND ENFORCED SO AS TO PROVIDE
INDEMNIFICATION TO THE INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW,
INCLUDING IN THOSE CIRCUMSTANCES IN WHICH INDEMNIFICATION WOULD OTHERWISE BE
DISCRETIONARY.


15.   SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL BE
HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON WHATSOEVER, (I) THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THE
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL PORTIONS OF ANY PARAGRAPHS OF THIS
AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, THAT ARE NOT THEMSELVES INVALID, ILLEGAL OR UNENFORCEABLE) SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY, AND (II) TO THE FULLEST EXTENT
POSSIBLE, THE PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL
PORTIONS OF ANY PARAGRAPH OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD
TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT ARE NOT THEMSELVES INVALID,
ILLEGAL OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT
MANIFESTED BY THE PROVISION HELD INVALID, ILLEGAL OR UNENFORCEABLE AND TO GIVE
EFFECT TO SECTION 14 HEREOF.


16.   MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS
AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH OF THE PARTIES
HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR
SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS HEREOF (WHETHER OR NOT
SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.


17.   NOTICE.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS UNDER
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED DULY GIVEN (I) IF
DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY ADDRESSEE, (II) IF MAILED BY
CERTIFIED OR REGISTERED MAIL WITH POSTAGE

 

8

--------------------------------------------------------------------------------


 


PREPAID, ON THE THIRD BUSINESS DAY AFTER THE MAILING DATE OR (III) BY REPUTABLE
OVERNIGHT COURIER SERVICE (DELIVERY CHARGES PREPAID), ON THE FIRST BUSINESS DAY
AFTER THE MAILING DATE.  ADDRESSES FOR NOTICE TO EITHER PARTY ARE AS SHOWN ON
THE SIGNATURE PAGE OF THIS AGREEMENT, OR AS SUBSEQUENTLY MODIFIED BY WRITTEN
NOTICE.


18.   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED EXCLUSIVELY BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF DELAWARE AS APPLIED TO CONTRACTS
BETWEEN DELAWARE RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN
DELAWARE.


19.   COUNTERPARTS.  TO FACILITATE EXECUTION, THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS.  IT SHALL NOT BE NECESSARY THAT THE SIGNATURE OF OR ON BEHALF OF
EACH PARTY APPEARS ON EACH COUNTERPART, BUT IT SHALL BE SUFFICIENT THAT THE
SIGNATURE OF OR ON BEHALF OF EACH PARTY APPEARS ON ONE OR MORE OF THE
COUNTERPARTS.  THE COUNTERPARTS SHALL TOGETHER CONSTITUTE A SINGLE AGREEMENT.

*     *     *

 

9

--------------------------------------------------------------------------------


 

The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

 

THE COMPANY:

 

 

 

 

 

Regal Entertainment Group

 

 

 

 

 

By:

 

 

 

 

 

 

Title

 

 

 

 

 

 

Address

7132 Regal Lane

 

 

 

Knoxville, TN 37918

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 